Citation Nr: 1734115	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-18 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1977 to July 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

Sleep apnea had onset during service.  


CONCLUSION OF LAW

The criteria to establish service connection for sleep apnea are met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that, although his sleep apnea was first diagnosed after service in June 2009, it likely arose first during service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In this case, the Board finds that service connection for sleep apnea is warranted.  

A June 2009 private sleep study conducted by Dr. M. established a current diagnosis of obstructive sleep apnea.  

The Veteran reported insomnia on a few occasions while in service.  Service treatment records from April 1987 indicate the Veteran was experiencing insomnia while also suffering from depression because of marital problems.  The Veteran also had complaints of insomnia twice in April 1996, as well as a report of extensive waking in two hour intervals documented in May 1996.

In a July 2009 report of follow-up from CPAP therapy, Dr. M. noted that the Veteran's wife reported he had been snoring and experiencing [apneas] for at least 12-15 years.  Dr. M. noted that the Veteran also reported his symptoms had been present for more than 10 years.  Dr. M. stated that the Veteran has severe sleep apnea and based on his symptoms, the Veteran had had sleep apnea syndrome for 15 years.  

The Board interprets Dr. M.'s letter as indicating that the Veteran had sleep apnea syndrome at least 15 years prior to the diagnosis in 2009.  This places the onset of sleep apnea to as early as 1994, during the Veteran's period of active service.

Dr. M.'s opinion is favorable evidence with respect to causal nexus.  The Veteran and his wife's competent and credible statements as to symptoms observed over the course of the Veteran's service support Dr. M.'s current diagnosis of sleep apnea.  The Federal Circuit, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Given the competent and credible evidence of the in-service manifestation of symptoms later diagnosed as sleep apnea, and in the absence of any evidence to the contrary, the Board resolves all doubt in the Veteran's favor and finds that service connection is warranted for sleep apnea.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for sleep apnea is granted.  




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


